DETAILED ACTION

Response to Amendment

	Amendments and response received 03/08/2022 have been entered. Claims 1-15 are currently pending in this application. Claims 1, 6, and 13 have been amended. Amendments and response are addressed hereinbelow.

Allowable Subject Matter

Claims 1-15 are allowed.

The following is an examiner’s statement of reasons for allowance:

The examiner found neither prior art in its entirety, nor based on the prior art found any motivation to combine any subsequent art which teaches running a data collector agent connector component on a cloud network to signal that a work request is ready to a device interfacing platform component that interfaces a device located outside the cloud network, establish a communication session with the device via the device polling the device interface and the device responsively initiating the communication session with the DCA connector component based on the device interface component indicating a work request is pending, and perform the work request in conjunction with the device by tunneling to the device through the established communication session.
The closest prior art, Harish  B. Kamath et al (US 20110276986 A1), teaches an agent of the printing device periodically communicates or reports a status of the printing device, the agent functions as a bridge between the internet print service or cloud server (which operates outside of the firewall) and the printing device (which operates inside the firewall). The agent gathers printer information and transmits or posts this information to a logical or virtual device which, in turn, provides the information to an electronic device outside of the firewall where the printing device is located. The prior art fails to explicitly disclose retrieving a work request from the device monitoring and management platform component as a result of the device interfacing platform component indicating to the DCA connector component polling the device interfacing platform component and the device initiating the communication session with the DCA connector component due to the device interface platform component indicating to the device that the work request is pending. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARES Q WASHINGTON whose telephone number is (571)270-1585. The examiner can normally be reached Mon-Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571) 272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMARES Q WASHINGTON/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        
May 19, 2022